Name: Commission Regulation (EEC) No 2788/80 of 30 October 1980 re-establishing the levying of customs duties on glazed setts, flags and paving, hearth and wall tiles, falling within heading No 69.08 and originating in developing countries to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2788/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288 / 18 Official Journal of the European Communities 31 . 10 . 80 COMMISSION REGULATION (EEC) No 2788/80 of 30 October 1980 re-establishing the levying of customs duties on glazed setts , flags and paving, hearth and wall tiles, falling within heading No 69.08 and originating in deve ­ loping countries to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2788/79 apply tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2788/79 , which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question ; HAS ADOPTED THIS REGULATION : Article 1 As from 3 November 1980, customs duties, suspended in pursuance of Council Regulation (EEC) No 2788 /79 shall be re-established in respect of the following products, imported into the Community and originating in any benefiting country or territory  with the exception of countries listed in Annex C thereto : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2788/79 of 10 December 1979 opening and providing for the administration of preferential Community Tariff ceilings for certain products originating in deve ­ loping countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal to the value of the ceilings which are given in Annex A of the Regulation thereto ; Whereas Article 2 ( 1 ) of that Regulation provides that the customs duties may be re-established at any time (on the importation of the products in question origi ­ nating in any country or territory  with the excep ­ tion of countries listed in Annex C thereto  once the Community ceiling has been reached ; Whereas, in respect of glazed setts , flags and paving, hearth and wall tiles , falling within heading No 69.08 , the ceiling, calculated as indicated above, should be 6 852 000 European units of account ; whereas on 23 October 1980 , the amounts of imports into the Community of the products in question , originating in countries and territories covered by preferential CCT heading No Description 69.08 Glazed setts , flags and paving, hearth and wall tiles Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1980 . For the Commission £tienne DAVIGNON Member of the Commission (') OJ No L 328 , 24 . 12 . 1979 , p. 14 .